DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims “… the first image and the second image being captured by imaging unit comprising a plurality of cameras, in a first time period, and acquiring the first and the second image, which are captured by the imaging unit in a second time period…” is confusing and indefinite.  First, “the first image and the second image” are captured in a first time period.  But then “the first image and the second image” are limited as captured in a second time period.  Also, “the first and the second image” is singular instead of plural.  Assuming images are captured at different positions at a second time period, said images would not be the same images captured in first time period despite of same photographing positions, wherein antecedent basis are not inherent.  Applicant should rephrase the indefinite claim limitation in a clarified manner.  Claims 9-10 have similar issue that causes indefiniteness.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (“Vision-Based Displacement Sensor for Monitoring Dynamic Response Using Robust Object Search Algorithm”).
To claim 1, Fukuda teach a displacement measurement device comprising:
	acquiring unit acquiring a first image photographing a first position and a second image, the second image photographing a second position and not photographing the first position, the first image and the second image being captured by imaging unit comprising a plurality of cameras (Fig. 1, page 4726, II. SENSOR SYSTEM, multiple video cameras with telescopic lenses measuring structural displacements at different locations simultaneously; page 4729, VI. FIELD TEST AT A LONG-SPAN BRIDGE, two synchronized video cameras), in a first time period, and acquiring the first and the second image, which are captured by the imaging unit in a second time period (page 4726, II. SENSOR SYSTEM, processing the digital video images on the computer, a time history of the displacement of the target on the structure is obtained; page 2487, estimating the maximum movement range of the target location between two frames); and
	calculation unit for calculating a difference between the second position in the first time period and the second position in the second time period (page 4728, camera captures the target panel with 60 frames per second and detects the displacement of the target panel by performing the OCM technique with a pixel level analysis on a connected computer), the difference being based on the first position, using a plurality of the acquired images and correlation information calculated based on configuration information of the imaging unit (pages 4727-4728, IV. SHAKING TABLE TEST, Figs. 4-5, correlate/compare measurements by images and measurements by LVDT/displacement sensor),
wherein the first position is a base position in displacement measurement, and wherein the second position is a different position from the first position, and is a position of an object of displacement measurement (page 4730, Figs. 10-12), and
wherein the first images and the second images are captured by different cameras (Fig. 1).

To claim 9, Fukuda teach a displacement measurement system (as explained in response to claim 1 above).

To claim 10, Fukuda teach a displacement measurement method (as explained in response to claim 1 above).




To claim 2, Fukuda teach claim 1.
Fukuda teach wherein the configuration information comprises information indicative of imaging conditions of the plural cameras (page 4726, object search algorithm robust to the changes in the object surrounding conditions; for accurate measurement of the dynamic displacement in field conditions; page 4727, test images were prepared involving various conditions of shading, background, occlusion and their combinations; pages 4730-4731, tests with different lighting condition were performed).

To claim 3, Fukuda teach claim 2.
Fukuda teach wherein the configuration information comprises information indicative of relative positions or angles of the plural cameras (page 4726-4729, III. ORIENTATION CODE MATCHING, Fig. 9).

To claim 4, Fukuda teach claim 3.
Fukuda teach wherein the configuration information changes in accordance with a change of the relative positions or angles of the plural cameras (pages 4726-4727).

To claim 7, Fukuda teach claim 1.
Fukuda teach further comprising storage unit for storing the correlation information (inherent for either temporary storage or long-term storage).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (“Vision-Based Displacement Sensor for Monitoring Dynamic Response Using Robust Object Search Algorithm”) in view of Marukame (JP2000295602).
To claim 5, Fukuda teach claim 1.
Fukuda teach wherein the acquiring unit acquires the first images photographing the first position and the second images photographing the second position, which are captured from a plurality of imaging directions in the first time period (page 4726), but Fukuda do not expressly disclose the calculation unit three-dimensionally correlates base points included in the first position and base points included in the second position by using the correlation information, and calculates a three-dimensional displacement of the second position.
	Marukame teach acquiring unit acquires the first images photographing the first position and the second images photographing the second position, which are captured from a plurality of imaging directions in the first time period, the calculation unit three-dimensionally correlates base points included in the first position and base points included in the second position by using the correlation information, and calculates a three-dimensional displacement of the second position (paragraphs 0024, 0083-0089, photograph a target S1 from a plurality of directions using two imaging devices C1 and C2, including positional relationships between each of said imaging devices C1, C2, reference plane PL, and tracking point P4 in parameters 12), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Fukuda, in order to implement three-dimensional correlation.

To claim 6, Fukuda and Marukame teach claim 5.
Fukuda and Marukame teach wherein the base points comprise feature points extracted based on local features of the images (Fukuda, page 4730, Fig. 10; Marukame, paragraphs 0023, 0088, template matching or block matching for extraction, tracking for either a point correspondence extraction device 1021 for extracting a feature point from images F1, F2 or a point tracking unit 106 for searching for a tracking point, wherein said matching would be considered as based on local image features).




Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (“Vision-Based Displacement Sensor for Monitoring Dynamic Response Using Robust Object Search Algorithm”) in view of Aoki et al. (US2016/0353083).
To claims 12-14, Fukuda teach claims 1 and 9-10.
But, Fukuda do not expressly disclose the imaging unit is mounted on a moving body.
Aoki teach imaging unit being mounted on a moving body (paragraph 0115), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus, system and method of Fukuda by implementation design preference.



Claims 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (“Vision-Based Displacement Sensor for Monitoring Dynamic Response Using Robust Object Search Algorithm”).
To claim 8, Fukuda teach claim 1.
Fukuda teach wherein the calculation unit comprises: first calculation unit calculating the correlation information, based on the configuration information; and second calculation unit calculating a difference between the second position in the first time period and the second position in the second time period, the difference being based on the first position, using a plurality of the acquired images and the calculated correlation information (page 4728, displacement/difference calculated between different time periods, wherein having different calculation units would have been obvious for implementation variation).

To claims 15-17, Fukuda teach claims 1 and 9-10.
Fukuda teach wherein the first position is a position of another object whose displacement is smaller than the second position (page 4726, as shown in Fig. 1, respective positions of different objects, wherein different displacements, smaller or larger, would have been an obvious scenario).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 10, 2022